Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by NPL - "RAN2 aspects of DL beammanagement", Huawei, HiSilicon, 36PPTSG-RANWG2MeetingNR#2, R2-1706718, June27-29,2017,4 pages, Qingdao, China (from IDS filed by Applicant 2/8/21).

1. A method implemented in a terminal device, comprising: in response to a beam failure on a secondary cell (Scell), transmitting a scheduling request to a network device; receiving, from the network device and on a primary cell (Pcell), a response indicating a resource allocated to the terminal device; transmitting, to the network device and using the allocated resource, a beam failure recovery request comprising a beam index of a beam selected from available beams on the Scell by the terminal device, to recover communication between the terminal device and the network device via the selected beam on the Scell (NPL: pg. 2-3, section. 2.1, fig.1 - the UE triggers beam status report if beam failure occurs. Once the beam status report is triggered and not cancelled, to reduce latency if there is UL resource at least far new transmission, UE can generate beam status report and send this report via the resource, and does not need to perform beam failure recovery procedure to request resource for beam status report transmission. Otherwise the UE can trigger beam failure recovery request (BFRR) procedure as scheduling request. Furthermore RAN agreed both PUCCH and non-contention based channel based on PRACH can be used to send BFRR, e.g. the UE can send BFRR on PUCCH if uplink time is aligned and on non-contention based channel resource based on PRACH if uplink time is not aligned. In case both PLICCH and non-contention based channel resource based on PRACH are configured simultaneously, to decrease UE's complexities, only one beam failure recovery procedure ongoing is a allowed at any point in time in a MAC entity: to reduce latency, the UE should prioritize to send BFRR on PUCCH over non-contention based channel based on PRACH. 

2. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Pcell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index and a Scell index of the Scell in media access control (MAC) control element (CE) (NPL: pg. 2-3, section. 2.1, fig.1).
3. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Scell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index in media access control (MAC) control element (CE) (NPL: pg. 2-3, section. 2.1, fig.1).
5. The method of claim 1, further comprising: in response to receiving from the network device downlink control information on reschedule of the beam failure recovery request, retransmitting the beam failure recovery request to the network device; and initiating a timer for monitoring a response to the beam failure recovery request (NPL: pg. 2-3, section. 2.1, fig.1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Shi US 20200322035.

1. A method implemented in a terminal device, comprising: 
in response to a beam failure on a secondary cell (Scell), transmitting a scheduling request to a network device (Shi: [0093] e.g., if there are no UL resources allocated for new transmission at that time but there is a valid PUCCH resource for SR configured on any of the other normal operation active serving cells, the MAC entity (of the communication device) instructs the physical layer to signal the SR on one of the active serving cells using a valid PUCCH resource for SR. With the reception of SR, the BS responds with an UL grant that contains UL resources allocated for uplink transmission on this active serving cell. Using the allocated UL resources, the wireless communication device can signal the BFRR MAC CE to the BS); 
receiving, from the network device and on a primary cell (Pcell), a response indicating a resource allocated to the terminal device (Shi: [0093] e.g., if there are no UL resources allocated for new transmission at that time but there is a valid PUCCH resource for SR configured on any of the other normal operation active serving cells, the MAC entity (of the communication device) instructs the physical layer to signal the SR on one of the active serving cells using a valid PUCCH resource for SR. With the reception of SR, the BS responds with an UL grant that contains UL resources allocated for uplink transmission on this active serving cell. Using the allocated UL resources, the wireless communication device can signal the BFRR MAC CE to the BS); 
transmitting, to the network device and using the allocated resource, a beam failure recovery request comprising a beam index of a beam selected from available beams on the Scell by the terminal device, to recover communication between the terminal device and the network device via the selected beam on the Scell (Shi: [0091,0093] figs 14-16 - if there are no UL resources allocated for new transmission at that time but there is a valid PUCCH resource for SR configured on any of the other normal operation active serving cells, the MAC entity (of the communication device) instructs the physical layer to signal the SR on one of the active serving cells using a valid PUCCH resource for SR. With the reception of SR, the BS responds with an UL grant that contains UL resources allocated for uplink transmission on this active serving cell. Using the allocated UL resources, the wireless communication device can signal the BFRR MAC CE to the BS; refers to figs 14, 15, 16, illustrating BFRR MAC CE which contains SSBIndex/CSI-RS resource ID, where SSBIndex represents "beam index"). 

2. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Pcell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index and a Scell index of the Scell in media access control (MAC) control element (CE) (Shi: [0091, 0093] fig. 14-16).
3. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Scell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index in media access control (MAC) control element (CE) (Shi: [0091, 0093] fig. 14-16).
5. The method of claim 1, further comprising: in response to receiving from the network device downlink control information on reschedule of the beam failure recovery request, retransmitting the beam failure recovery request to the network device; and initiating a timer for monitoring a response to the beam failure recovery request (Shi: [0091, 0093] fig. 14-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpateablbe over NPL - "BFRonSCell", InterDigitalInc., 3G6PPTSG-RANWG2, May21-252018, RAN2#102, R2-1806821, (2pages total) (from IDS filed by Applicant on 5/24/22) in view of Shi US 20200322035.

1. A method implemented in a terminal device, comprising: 
[[in response to a beam failure on a secondary cell (Scell), transmitting a scheduling request to a network device]]; 
[[receiving, from the network device and on a primary cell (Pcell), a response indicating a resource allocated to the terminal device]]; 
transmitting, to the network device and using the allocated resource, a beam failure recovery request comprising a beam index of a beam selected from available beams on the Scell by the terminal device, to recover communication between the terminal device and the network device via the selected beam on the Scell (NPL: page 1 section 1 d - MAC CE transmission on PCell to indicate the new beams; page 2 Proposal 1: Beam failure recovery for an SCell is reported using a BFR MAC CE; Proposal 3: The BFR MAC CE indicates a candidate beam index from candidateBeamRSList).
However, Shi further teaches in response to a beam failure on a secondary cell (Scell), transmitting a scheduling request to a network device (Shi: [0093] e.g., if there are no UL resources allocated for new transmission at that time but there is a valid PUCCH resource for SR configured on any of the other normal operation active serving cells, the MAC entity (of the communication device) instructs the physical layer to signal the SR on one of the active serving cells using a valid PUCCH resource for SR. With the reception of SR, the BS responds with an UL grant that contains UL resources allocated for uplink transmission on this active serving cell. Using the allocated UL resources, the wireless communication device can signal the BFRR MAC CE to the BS); 
receiving, from the network device and on a primary cell (Pcell), a response indicating a resource allocated to the terminal device (Shi: [0093] e.g., if there are no UL resources allocated for new transmission at that time but there is a valid PUCCH resource for SR configured on any of the other normal operation active serving cells, the MAC entity (of the communication device) instructs the physical layer to signal the SR on one of the active serving cells using a valid PUCCH resource for SR. With the reception of SR, the BS responds with an UL grant that contains UL resources allocated for uplink transmission on this active serving cell. Using the allocated UL resources, the wireless communication device can signal the BFRR MAC CE to the BS) in order to assist the beam recovery [0092]
Thus, it would been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation(s) into NPL2 invention in order to assist the beam recovery, as taught by Shi.
2. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Pcell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index and a Scell index of the Scell in media access control (MAC) control element (CE) (Shi: [0091, 0093] fig. 14-16).
3. The method of claim 1, wherein transmitting the scheduling request comprises transmitting a random access preamble on the Scell, wherein receiving the response comprises receiving downlink control information with an uplink grant, and wherein transmitting the beam failure recovery request comprises transmitting the beam index in media access control (MAC) control element (CE) (Shi: [0091, 0093] fig. 14-16).
5. The method of claim 1, further comprising: in response to receiving from the network device downlink control information on reschedule of the beam failure recovery request, retransmitting the beam failure recovery request to the network device; and initiating a timer for monitoring a response to the beam failure recovery request (Shi: [0091, 0093] fig. 14-16).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415